EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Amichai Kotev, Reg. No. 57,668, Attorney of Record on 6/30/2021.
The application has been amended as follows: 

Claim 1 is amended as follows:
An image processing method for [[recognising]]recognizing characters included in an image, the image processing method comprising: 
identifying a first group of characters corresponding to a first region of the image based on the output of a first character recognition unit; 
calculating a confidence measure of the first group of characters; 
determining [[whether]]that further recognition is to be performed based on the confidence measure; 
selecting a second region of the image that includes the first region and words that are identified as being adjacent to said first region, [[if]]when it is determined that further recognition is to be performed; and 

wherein further recognition of the second group of characters makes use of a neural network that has been trained to recognize a plurality of strings of words.

Claim 13 is amended as follows:
An image processing system for [[recognising]]recognizing characters included in an image, the image processing system comprising: 
a first character recognition unit configured to identify a first group of characters corresponding to the first region of the image; 
a measuring unit configured to calculate a confidence measure of the first group of characters; 
a determination unit configured to determine [[whether]]that further recognition is to be performed based on the confidence measure; 
a selection unit configured to select a second region of the image that includes the first region and words that are identified as being adjacent to said first region, [[if]]when it is determined that further recognition is to be performed; and 
a second character recognition unit different to said first character recognition unit, configured to perform further recognition on the second region of the image, of a second group of characters corresponding to the second region of the image, 


Claim 17 is amended as follows:
A non-transitory computer-readable medium storing a program that, when implemented by an image processing system, causes the image processing system to perform a method for [[recognising]]recognizing characters included in an image, the image processing method comprising: 
identifying a first group of characters corresponding to the a first region of the image based on the output of a first character recognition unit; 
calculating a confidence measure of the first group of characters; 
determining [[whether]]that further recognition is to be performed based on the confidence measure; 
selecting a second region of the image that includes the first region and words that are identified as being adjacent to said first region, [[if]]when it is determined that further recognition is to be performed; and 
performing further recognition on the second region of the image, by a second character recognition unit different to said first character recognition unit, of a second group of characters corresponding to the second region of the image, 
wherein further recognition of the second group of characters makes use of a neural network that has been trained to recognize a plurality of strings of words.

Response to Amendment
The amendment filed 5/21/2021 has been entered in full, and also further amended herein above by an Examiner’s Amendment. 

Response to Arguments
Applicant has amended the claims in response to the grounds of rejection set forth in the prior Office action.  As the amendments overcome the pending grounds of rejection and objection, the rejections and objections are hereby withdrawn.  In view of the Examiner’s Amendment above, there are no further pending objections or rejections.  Accordingly, this application is in condition for allowance.

Allowable Subject Matter
Claims 1-8, 11-15, and 17 are allowed.
The following is an examiner’s statement of reasons for allowance.  The claimed features of the newly added amendments, in combination with the remainder of the limitations of the claims, is neither anticipated nor obvious in view of the prior art of record.  The closest prior art, Andel et al., US 2008/0008383 A1, and Antonijevic et al., US 2011/0268360 A1, both disclose the determining of confidence levels for Optical Character Recognition, yet they do not disclose the entirety of the newly added amendments to the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M MOYER whose telephone number is (571)272-9523.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571)270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.